DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed 1/26/2022.
Amendment to the claims 5, 10, 15, acknowledged and accepted, the claim objection has been withdrawn.

Response to Amendment
Applicant’s remarks in an amendment filed January 26, 2022, with respect to the rejection of claims 5-19, have been fully considered and as a result claims 5-19, are now indicated as allowable.  Amendment to the claims 5, 10 and 15, was considered necessary to provide clarity requiring detail to certain recited limitations.  An interview was conducted and an examiner’s amendment provided below was agreed upon to address the issues. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yongsok Choi on 2/04/2022.
The application has been amended as follows: 
IN THE CLAIM(s):
Claim 5, has been replaced with, 
-- 5. (Currently Amended)  A method for notifying a first object of information using a notification device provided in a vehicle, the method comprising: 
	recognizing a position of the first object based on a result of detection performed by an external sensor;
	decelerating the vehicle and outputting a visual or sound notification, based on an output signal of an electronic control unit, on a display or by a speaker installed 
	outputting [[a]] the notification on the display or by the speaker installed 

	Claim 10, has been replaced with,
-- 10. (Currently Amended) A device provided in a vehicle, the device comprising:
a controller programmed to:
recognize a position of a first object based on a result of detection performed by an external sensor;
decelerate the vehicle and output a visual or sound notification, based on an output signal of an electronic control unit, on a display or by a speaker installed 
output [[a]] the notification on the display or by the speaker installed 

	Claim 15, has been replaced with,
-- 15. (Currently Amended) A non-transitory computer readable storage medium having instructions recorded therein for performing a method comprising:
recognizing a position of a first object based on a result of detection performed by an external sensor;
decelerating the vehicle and outputting a visual or sound notification, based on an output signal of an electronic control unit, on a display or by a speaker installed 
outputting [[a]] the notification on the display or by the speaker installed 

Claims 5-19, are allowed.

Reason for Allowance  
The following is an examiner’s statement of reasons for allowance:  Amended claims are allowable over the prior art references; Miura et al (2015/0094878), and Sawamoto (2008/0109120).  
The claims are allowable over the prior art reference(s) since the reference(s) taken either individually or collectively neither teach nor renders obvious a system (method) for an emergency rescue notification comprising in combination with other claimed limitations features for decelerating the vehicle and outputting a visual or sound notification, based on an output signal of an electronic control unit, on a display or by a speaker installed outside of the vehicle indicating that the vehicle is in the middle of deceleration in response to determining that a distance between the recognized first object and the position of the vehicle at a timing when recognizing the position of the first object is equal or greater than a first distance; and outputting the notification on the display or by the speaker installed
The closest prior Miura and Sawamoto disclose features noted in the previous office of record either singularly or in combination, fail to anticipate or render the above allowable features obvious.  Claims 6-9, 11-14 and 16-19, further limit allowable claims 5, 10 and 15, and therefore are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qutbuddin Ghulamali whose telephone number is (571) 272-3014.  The examiner can normally be reached during 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.